USCA11 Case: 19-15178    Date Filed: 11/05/2020   Page: 1 of 3



                                                    [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15178
                        Non-Argument Calendar
                      ________________________

              D.C. Docket Nos. 2:16-cv-00637-WKW-GMB,
                      2:17-cv-00031-WKW-GMB


MORRIS SANDERS,

                                                          Plaintiff-Appellant,

                                 versus

WAL-MART STORES EAST, LP,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                           (November 5, 2020)



Before ROSENBAUM, NEWSOM, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-15178           Date Filed: 11/05/2020        Page: 2 of 3



       Morris Sanders, proceeding pro se, appeals from the district court’s denial of

his Rule 60(b)(6) motion for relief from judgment originally entered in his

employment discrimination suit against his former employer, Wal-Mart Stores

East, L.P. After review,1 we affirm the district court.

       Rule 60(b) motions allow a party to be relieved from a judgment due to:

(1) “mistake, inadvertence, surprise, or excusable neglect”; (2) “newly discovered

evidence” which could not have been discovered earlier “with reasonable

diligence”; (3) fraud, misrepresentation, or an adverse party’s misconduct; (4) a

void judgment; (5) satisfaction, release, or discharge, or the prior judgment’s

reversal or vacatur, or it would not be equitable to apply the judgment

prospectively; or (6) “any other reason that justifies relief.” See Fed. R. Civ. P.

60(b)(1)-(6).

       “Rule 60(b)(6) [is] the catchall provision of the Rule.” Cano v. Baker, 435

F.3d 1337, 1342 (11th Cir. 2006). These “motions must demonstrate ‘that the

circumstances are sufficiently extraordinary to warrant relief.’” Id. at 1342. “Even

then, whether to grant the requested relief is a matter for the district court’s sound

discretion.” Id. (alteration omitted). Rule 60(b)(6) “relief . . . is an extraordinary



       1
           We “typically review[] a district court’s ruling upon a Rule 60(b) motion for abuse of
discretion.” Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001). Under this standard, a party
must show, not only that it may have been permissible or warranted to grant the Rule 60(b)
motion, but that denying the motion was “sufficiently unwarranted as to amount to an abuse of
discretion.” Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984).
                                                2
          USCA11 Case: 19-15178       Date Filed: 11/05/2020   Page: 3 of 3



remedy which may be invoked only upon a showing of exceptional

circumstances.” Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984).

Further, “[t]he party seeking relief has the burden of showing that absent such

relief, an ‘extreme’ and ‘unexpected’ hardship will result.” Id.

      The district court did not abuse its discretion in denying Sanders’ Rule

60(b)(6) motion. The district court afforded Sanders a full and fair opportunity to

litigate his claims before it entered a final judgment against him in 2018, this Court

did likewise before resolving his 2019 appeal, and Sanders does not contend

otherwise. Notwithstanding the belated identification of two co-workers as

witnesses, Sanders’ motion does not present the “exceptional circumstances”

necessary for this “extraordinary remedy.” See id. Thus, the district court did not

abuse its discretion in denying his Rule 60(b)(6) motion. Accordingly, we affirm.

      AFFIRMED.




                                          3